Name: Council Implementing Regulation (EU) 2018/1231 of 13 September 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 14.9.2018 EN Official Journal of the European Union L 231/11 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1231 of 13 September 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 8 August 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of one entity subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EU) 2017/1509 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 224, 31.8.2017, p. 1. ANNEX In Annex XIII to Regulation (EU) 2017/1509, entry 71 under the heading (b) Legal persons, entities and bodies is replaced by the following: Name Alias Location Date of UN designation Other information 71. PRO-GAIN GROUP CORPORATION 30.3.2018 Company owned or controlled by Tsang Yung Yuan and involved in illicit transfers of DPRK coal..